


110 HR 6156 IH: Eastern Sierra and Northern San

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6156
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain land as wilderness in the State of
		  California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eastern Sierra and Northern San
			 Gabriel Wild Heritage Act.
		2.DefinitionsIn this Act:
			(1)ForestThe
			 term Forest means the Ancient Bristlecone Pine Forest designated
			 by section 9(a).
			(2)Recreation
			 areaThe term Recreation Area means the Bridgeport
			 Recreation Area designated by section 7(a).
			(3)Secretary
			 concernedThe term
			 Secretary concerned means—
				(A)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
				(B)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
				(4)StateThe
			 term State means the State of California.
			(5)TrailThe
			 term Trail means the Pacific Crest National Scenic Trail.
			3.Designation of
			 wilderness areasIn accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.) the following areas in the
			 State are designated as wilderness areas and as components of the National
			 Wilderness Preservation System:
			(1)Hoover
			 Wilderness addition
				(A)In
			 generalCertain land in the Humboldt-Toiyabe and Inyo National
			 Forests, comprising approximately 76,982 acres, as generally depicted on the
			 maps described in subparagraph (B), is incorporated in, and shall be considered
			 to be a part of, the Hoover Wilderness.
				(B)Description of
			 mapsThe maps referred to in subparagraph (A) are—
					(i)the
			 map entitled Hoover East Proposed Wilderness Addition and dated
			 May 16, 2008;
					(ii)the
			 map entitled Hoover West Proposed Wilderness Addition and dated
			 May 16, 2008; and
					(iii)the map entitled
			 Bighorn Proposed Wilderness Addition and dated May 16,
			 2008.
					(C)EffectThe
			 designation of the wilderness under subparagraph (A)—
					(i)shall not preclude
			 operation and maintenance of the historic Piute Cabin, located in the western
			 portion of the land described in that subparagraph, in the same manner in which
			 the cabin is being operated and maintained as of the date of enactment of this
			 Act; and
					(ii)is not intended
			 to restrict the ongoing activities of the adjacent United States Marine Corps
			 Mountain Warfare Training Center on land outside the wilderness designated, in
			 accordance with the agreement between the Center and the Humboldt-Toiyabe
			 National Forest.
					(2)Emigrant
			 Wilderness additionCertain land in the Humboldt-Toiyabe National
			 Forest, comprising approximately 251 acres, as generally depicted on the map
			 entitled Hoover West Proposed Wilderness Addition and dated May
			 16, 2008, is incorporated in, and shall be considered to be a part of, the
			 Emigrant Wilderness.
			(3)Owens River
			 Headwaters/Ansel Adams Wilderness additionCertain land in the
			 Inyo National Forest, comprising approximately 15,247 acres, as generally
			 depicted on the map entitled Owens River Headwaters Proposed Wilderness
			 Addition and dated May 16, 2008, is incorporated in, and shall be
			 considered to be a part of, the Ansel Adams Wilderness.
			(4)John Muir
			 Wilderness addition
				(A)In
			 generalCertain land in the Inyo National Forest and certain land
			 administered by the Bureau of Land Management in Inyo County, California,
			 comprising approximately 80,112 acres, as generally depicted on the maps
			 described in subparagraph (B), is incorporated in, and shall be considered to
			 be a part of, the John Muir Wilderness.
				(B)Description of
			 mapsThe maps referred to in subparagraph (A) are—
					(i)the
			 map entitled John Muir Proposed Additions 1 of 6 and dated May
			 16, 2008;
					(ii)the
			 map entitled John Muir Proposed Additions 2 of 6 and dated May
			 16, 2008;
					(iii)the map entitled
			 John Muir Proposed Additions 3 of 6 and dated May 16,
			 2008;
					(iv)the
			 map entitled John Muir Proposed Additions 4 of 6 and dated May
			 16, 2008;
					(v)the
			 map entitled John Muir Proposed Additions 5 of 6 and dated May
			 16, 2008; and
					(vi)the
			 map entitled John Muir Proposed Additions 6 of 6 and dated May
			 16, 2008.
					(C)Boundary
			 revisionThe boundary of the John Muir Wilderness is revised to
			 include the land depicted on the map entitled John Muir
			 Wilderness—Revised and dated May 21, 2008.
				(5)White Mountains
			 wilderness
				(A)In
			 generalCertain land in the Inyo National Forest and certain land
			 administered by the Bureau of Land Management in Mono County, California,
			 comprising approximately 223,517 acres, as generally depicted on the map
			 entitled White Mountains Proposed Wilderness and dated May 16,
			 2008, which shall be known as the White Mountains
			 Wilderness.
				(B)Effect on
			 scientific research activitiesThe designation of the wilderness
			 under subparagraph (A) shall not affect the conduct of scientific research at
			 the White Mountain Research Station facilities operated by the University of
			 California.
				(6)Granite Mountain
			 WildernessCertain land administered by the Bureau of Land
			 Management in Mono County, California, comprising approximately 35,564 acres,
			 as generally depicted on the map entitled Granite Mountain Proposed
			 Wilderness and dated May 16, 2008, which shall be known as the
			 Granite Mountain Wilderness.
			(7)Magic Mountain
			 wildernessCertain land in the Angeles National Forest,
			 comprising approximately 13,709 acres, as generally depicted on the map
			 entitled Magic Mountain Proposed Wilderness and dated May 16,
			 2008, which shall be known as the Magic Mountain
			 Wilderness.
			(8)Pleasant View
			 Ridge wildernessCertain land in the Angeles National Forest,
			 comprising approximately 28,424 acres, as generally depicted on the map
			 entitled Pleasant View Ridge Proposed Wilderness and dated May
			 16, 2008, which shall be known as the Pleasant View Ridge
			 Wilderness.
			4.Administration of
			 wilderness areas
			(a)ManagementSubject
			 to valid existing rights, the Secretary concerned shall administer the
			 wilderness areas designated by this Act in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that—
				(1)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
				(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary concerned.
				(b)Map and
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary concerned shall file a map and legal description of
			 each wilderness area designated by this Act with—
					(A)the Committee on
			 Natural Resources of the House of Representatives; and
					(B)the Committee on
			 Energy and Natural Resources of the Senate.
					(2)Force of
			 lawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary concerned may correct any errors in the map and legal
			 description.
				(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 office of the Secretary concerned.
				(c)Incorporation of
			 acquired land and interestsAny land (or interest in land) within
			 the boundary of a wilderness area designated by this Act that is acquired by
			 the Federal Government shall—
				(1)become part of the
			 wilderness area in which the land is located; and
				(2)be
			 managed in accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et
			 seq.), and any other applicable law.
				(d)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, any Federal
			 land designated as a wilderness area by this Act is withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 laws relating to mineral and geothermal leasing or mineral materials.
				(e)Fire, insect, and
			 disease management activities
				(1)In
			 generalThe Secretary may take such measures in a wilderness area
			 designated by this Act as are necessary for the control and prevention of fire,
			 insects, and diseases, in accordance with—
					(A)section 4(d)(1) of
			 the Wilderness Act (16 U.S.C. 1133(d)(1)); and
					(B)the report of the
			 Committee on Interior and Insular Affairs of the House of Representatives to
			 accompany H.R. 1437 of the 98th Congress (H. Rept. 98–40).
					(2)Review of fire
			 management activitiesNot later than 1 year after the date of
			 enactment of this Act, the Secretary concerned shall review existing policies
			 applicable to the wilderness areas designated by this Act to ensure that
			 authorized approval procedures for any fire management activities allow for a
			 timely and efficient response to fire emergencies in the wilderness
			 areas.
				(f)Access to
			 private propertyThe Secretary concerned shall provide any owner
			 of private property within the boundary of a wilderness area designated by this
			 Act adequate access to the property to ensure the reasonable use and enjoyment
			 of the property by the owner.
			(g)Military
			 activitiesNothing in this Act precludes—
				(1)low-level
			 overflights of military aircraft over the wilderness areas designated by this
			 Act;
				(2)the designation of
			 new units of special airspace over the wilderness areas designated by this Act;
			 or
				(3)the use or
			 establishment of military flight training routes over wilderness areas
			 designated by this Act.
				(h)LivestockGrazing
			 of livestock and the maintenance of existing facilities relating to grazing in
			 wilderness areas designated by this Act, if established before the date of
			 enactment of this Act, shall be permitted to continue in accordance
			 with—
				(1)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4)); and
				(2)the guidelines set
			 forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405).
				(i)Fish and
			 wildlife management
				(1)In
			 generalIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), the Secretary concerned may carry out management
			 activities to maintain or restore fish and wildlife populations and fish and
			 wildlife habitats in wilderness areas designated by this Act if the activities
			 are—
					(A)consistent with
			 applicable wilderness management plans; and
					(B)carried out in
			 accordance with applicable guidelines and policies.
					(2)State
			 jurisdictionNothing in this Act affects the jurisdiction of the
			 State with respect to fish and wildlife on public land located in the
			 State.
				(j)HorsesNothing
			 in this Act precludes horseback riding in, or the entry of recreational or
			 commercial saddle or pack stock into, an area designated as wilderness by this
			 Act—
				(1)in accordance with
			 section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and
				(2)subject to any
			 terms and conditions determined to be necessary by the Secretary
			 concerned.
				5.Release of
			 wilderness study areas
			(a)FindingCongress
			 finds that, for purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area
			 described in subsection (b) that is not designated as wilderness by this Act or
			 any other Act enacted before the date of enactment of this Act has been
			 adequately studied for wilderness.
			(b)Description of
			 study areasThe study areas referred to in subsection (a)
			 are—
				(1)the Masonic
			 Mountain Wilderness Study Area;
				(2)the Mormon Meadow
			 Wilderness Study Area;
				(3)the Walford Springs
			 Wilderness Study Area; and
				(4)the Granite
			 Mountain Wilderness Study Area.
				(c)ReleaseAny
			 portion of a wilderness study area described in subsection (b) that is not
			 designated as wilderness by this Act or any other Act enacted before the date
			 of enactment of this Act shall not be subject to section 603(c) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
			6.Designation of
			 wild and scenic riversSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding
			 at the end the following:
			
				(171)Amargosa
				River, CaliforniaThe following segments of the Amargosa River in
				the State of California, to be administered by the Secretary of the
				Interior:
					(A)The approximately
				4.1-mile segment of the Amargosa River from the northern boundary of sec. 7, T.
				21 N., R. 7 E., to 100 feet upstream of the Tecopa Hot Springs road crossing,
				as a scenic river.
					(B)The approximately
				8-mile segment of the Amargosa River from 100 feet downstream of the Tecopa Hot
				Springs Road crossing to 100 feet upstream of the Old Spanish Trail Highway
				crossing near Tecopa, as a scenic river.
					(C)The approximately
				7.9-mile segment of the Amargosa River from the northern boundary of sec. 16,
				T. 20 N., R. 7 E., to .25 miles upstream of the confluence with Sperry Wash in
				sec. 10, T. 19 N., R. 7 E., as a wild river.
					(D)The approximately
				4.9-mile segment of the Amargosa River from .25 miles upstream of the
				confluence with Sperry Wash in sec. 10, T. 19 N., R. 7 E. to 100 feet upstream
				of the Dumont Dunes access road crossing in sec. 32, T. 19 N., R. 7 E., as a
				recreational river.
					(E)The approximately
				1.4-mile segment of the Amargosa River from 100 feet downstream of the Dumont
				Dunes access road crossing in sec. 32, T. 19 N., R. 7 E., as a recreational
				river.
					(172)Owens River
				Headwaters, CaliforniaThe following segments of the Owens River
				in the State of California to be administered by the Secretary of the
				Interior:
					(A)The 2.3-mile
				segment of Deadman Creek from the 2-forked source east of San Joaquin Peak to
				the confluence with the unnamed tributary flowing north into Deadman Creek from
				sec. 12, T. 3 S., R. 26 E., as a wild river.
					(B)The 2.3-mile
				segment of Deadman Creek from the unnamed tributary confluence in sec. 12, T. 3
				S., R. 26 E., to the Road 3S22 crossing, as a scenic river.
					(C)The 4.1-mile
				segment of Deadman Creek from the road 3S22 crossing to .25 miles downstream of
				the Highway 395 crossing, as a recreational river.
					(D)The 3-mile segment
				of Deadman Creek from .25 miles downstream of the highway 395 crossing to 100
				feet upstream of Big Springs, as a scenic river.
					(E)The 1-mile segment
				of the Upper Owens River from 100 feet upstream of Big Springs to the private
				property boundary in sec. 19, T. 2 S., R. 28 E., as a recreational
				river.
					(F)The 4-mile segment
				of Glass Creek from its 2-forked source to 100 feet upstream of the Glass Creek
				Meadow Trailhead parking area in sec. 29, T. 2 S., R.27 E., as a wild
				river.
					(G)The 1.3-mile
				segment of Glass Creek from 100 feet upstream of the trailhead parking area in
				sec. 29 to the end of the Glass Creek road in sec. 21, T. 2 S., R. 27 E., as a
				scenic river.
					(H)The 1.1-mile
				segment of Glass Creek from the end of Glass Creek road in sec. 21, T. 2 S., R.
				27 E., to the confluence with Deadman Creek, as a recreational river.
					(173)Piru Creek,
				California
					(A)In
				generalThe following segments of Piru Creek in the State of
				California to be administered by the Secretary of Agriculture:
						(i)The 3-mile segment
				of Piru Creek from 0.5 miles downstream of Pyramid Dam at the first bridge
				crossing to the boundary of the Sespe Wilderness, as a recreational
				river.
						(ii)The 4.25-mile
				segment from the boundary of the Sespe Wilderness to the boundary between Los
				Angeles and Ventura Counties, as a wild river.
						(B)LimitationNothing
				in this paragraph precludes or limits the State of California, the Department
				of Water Resources of the State of California, the United Water Conservation
				District, and other governmental entities from releasing water from Pyramid
				Lake into Piru Creek for conveyance and delivery to Lake Piru for the water
				conservation purposes of the United Water Conservation
				District.
					.
		7.Bridgeport Winter
			 Recreation Area
			(a)DesignationThe
			 approximately 7,680 acres of land in the Humboldt-Toiyabe National Forest, as
			 generally depicted on the map entitled Bridgeport Winter Recreation
			 Area and dated May 20, 2008, is designated as the Bridgeport Winter
			 Recreation Area.
			(b)Map and boundary
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary concerned shall file with the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a map and boundary description of the
			 Recreation Area.
				(2)Force of
			 lawThe map and boundary description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary concerned may correct any errors in the map and boundary
			 description.
				(3)Public
			 availabilityThe map and boundary description filed under
			 paragraph (1) shall be on file and available for public inspection in—
					(A)the office of the
			 Chief of the Forest Service; and
					(B)the office of the
			 Forest Supervisor of the Humboldt-Toiyabe National Forest.
					(c)Management
				(1)In
			 generalExcept as provided in paragraph (2), the Recreation Area
			 shall be managed in accordance with the Toiyabe National Forest Land and
			 Resource Management Plan of 1986 (as in effect on the day of enactment of this
			 Act).
				(2)Use of
			 snowmobilesThe winter use of snowmobiles shall be allowed in the
			 Recreation Area—
					(A)during periods of
			 adequate snow coverage during the winter season; and
					(B)subject to any
			 terms and conditions determined to be necessary by the Secretary
			 concerned.
					(d)Management
			 planTo ensure the sound management and enforcement of the
			 Recreation Area, the Secretary concerned shall, not later than 1 year after the
			 date of enactment of this Act, undergo a public process to develop a winter use
			 management plan that provides for—
				(1)adequate
			 signage;
				(2)a
			 public education program on allowable usage areas;
				(3)measures to ensure
			 adequate sanitation;
				(4)a
			 monitoring and enforcement strategy; and
				(5)measures to ensure
			 the protection of the Trail.
				(e)EnforcementThe
			 Secretary concerned shall prioritize enforcement activities in the Recreation
			 Area—
				(1)to prohibit
			 degradation of natural resources in the Recreation Area;
				(2)to prevent
			 interference with nonmotorized recreation on the Trail; and
				(3)to
			 reduce user conflicts in the Recreation Area.
				(f)Pacific crest
			 national scenic trailThe Secretary concerned shall establish an
			 appropriate snowmobile crossing point along the Trail in the area identified as
			 Pacific Crest Trail Proposed Crossing Area on the map entitled
			 Bridgeport Winter Recreation Area and dated May 20, 2008—
				(1)in accordance
			 with—
					(A)the National Trails
			 System Act (16 U.S.C. 1241 et seq.); and
					(B)any applicable
			 environmental and public safety laws; and
					(2)subject to the
			 terms and conditions the Secretary concerned determines to be necessary to
			 ensure that the crossing would not—
					(A)interfere with the
			 nature and purposes of the Trail; or
					(B)harm the
			 surrounding landscape.
					8.Management of
			 Humboldt-toiyabe forestCertain land in the Humboldt-Toiyabe
			 National Forest, comprising approximately 3,200 acres identified as Area
			 X on the map entitled Humboldt-Toiyabe National Forest Proposed
			 Management and dated May 20, 2008, shall be managed in a manner
			 consistent with the non-Wilderness forest areas immediately surrounding Area X,
			 including the allowance of snowmobile use.
		9.Ancient
			 bristlecone pine forest
			(a)DesignationTo
			 conserve and protect the Ancient Bristlecone Pines by maintaining near-natural
			 conditions and to ensure the survival of the Pines for the purposes of public
			 enjoyment and scientific study, the approximately 28,991 acres of public land
			 in the State, as depicted on the map entitled Ancient Bristlecone Pine
			 Forest—Proposed and dated May 20, 2008, is designated as the
			 Ancient Bristlecone Pine Forest.
			(b)Map and boundary
			 description
				(1)In
			 generalAs soon as practicable, but not later than 3 years after
			 the date of enactment of this Act, the Secretary shall file a map and legal
			 description of the Forest with the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives.
				(2)Force of
			 lawThe map filed under paragraph (1) shall have the same force
			 and effect as if included in this Act.
				(3)Public
			 availabilityThe map filed under paragraph (1) shall be on file
			 and available for public inspection in—
					(A)the office of the
			 Chief of the Forest Service; and
					(B)the appropriate
			 office of the Forest Service in the State.
					(c)Management
				(1)In
			 generalThe Secretary shall administer the Forest—
					(A)in a manner
			 that—
						(i)protect the
			 resources and values of the area in accordance with the purposes for which the
			 Forest is established, as described in subsection (a); and
						(ii)promotes the
			 objectives of the applicable management plan (as in effect on the date of
			 enactment of this Act), including objectives relating to—
							(I)the protection of
			 bristlecone pines for public enjoyment and scientific study;
							(II)the recognition
			 of the botanical, scenic, and historical values of the area; and
							(III)the maintenance
			 of near-natural conditions by ensuring that all activities are subordinate to
			 the needs of protecting and preserving bris­tle­cone pines and wood remnants;
			 and
							(B)in accordance with
			 the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.), this
			 section, and any other applicable laws.
					(2)Uses
					(A)In
			 generalThe Secretary shall allow only such uses of the Forest as
			 the Secretary determines would further the purposes for which the Forest is
			 established, as described in subsection (a).
					(B)Scientific
			 researchScientific research shall be allowed in the Forest in
			 accordance with the Inyo National Forest Land and Resource Management Plan (as
			 in effect on the date of enactment of this Act).
					(3)WithdrawalSubject
			 to valid existing rights, all Federal land within the Forest is withdrawn
			 from—
					(A)all forms of
			 entry, appropriation or disposal under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)disposition under
			 all laws relating to mineral and geothermal leasing.
					(4)Management
			 plan
					(A)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall develop and submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a comprehensive management plan for the Forest.
					(B)Existing
			 plans
						(i)In
			 generalIn developing the management plan under subparagraph (A),
			 the Secretary shall incorporate management guidance for the Forest adopted in
			 1988 as part of the Inyo National Forest Land and Resource Management Plan
			 regarding roads, trails, and facilities development, motor vehicle use, pest
			 management, energy exploration, land acquisition, utilities placement, wildfire
			 management, grazing, timber, riparian areas, hunting, and recreation.
						(ii)Conflict of
			 lawsIf there is a conflict between the provisions of this
			 section and the provisions of the Inyo National Forest Land and Resource
			 Management Plan (as in effect on the date of enactment of this Act), the more
			 restrictive provisions shall control.
						
